Citation Nr: 1613197	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability, to include as secondary to a right foot disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty for 20 days in January 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

When this case was before the Board in October 2014, it was remanded for further development, which has been completed.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).
 

REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.

The Veteran has claimed entitlement to service connection for a right foot disability, a left foot disability, and a left knee disability.  The medical evidence of record includes diagnoses of bilateral foot disorders including cavus and valgus deformities, calcaneal spurs, plantar fasciitis, degenerative changes, and hammertoe, as well as osteoarthritis of the left knee and subsequent left knee replacement.  Current disabilities are therefore established for service connection purposes.  The questions remaining before the Board are whether the Veteran's current disabilities are etiologically related to his active service or to service-connected disability.

The Veteran has asserted, and the medical evidence of record shows, that he sustained a right foot fracture in a bicycle accident in June 1969.  After doing well for some time, he developed chronic issues, and underwent right foot surgery in December 1971.  He asserted that he did well following surgery until January 1974 when he enlisted in the Air Force.  He stated that during basic training, his right foot started to swell and became extremely painful.  The Veteran's service treatment records (STRs) show that on his eighth day of basic training, he reported to sick bay and stated he had a longstanding history of right foot pain and a prior surgery.  A subsequent January 22, 1974, Medical Board Report states the Veteran had severe, symptomatic right foot cavovarus with a date of origin of 1969, and was unable to perform any duty requiring prolonged marching, standing, or heavy lifting.  The Veteran was recommended for discharge and was discharged in January 1974, after 20 days of active service.  The Veteran asserted that his right foot condition has worsened ever since his air service.  In addition, in support of his claims for service connection for left foot and left knee disabilities, the Veteran has explained that his right foot disability has caused him to favor his left leg by putting more weight on it and always landing on it when jumping, which he asserted has caused his current left foot and left knee disabilities.

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that a) the disease or injury existed prior to service, and b) the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence, "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999); see also id. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'")

The Board notes that the report of the Veteran's February 1973 entrance medical examination shows that his feet were found to be normal.  

In a February 1973 consultation note, a private orthopedist described the Veteran's history of a bicycle accident and subsequent surgery, and noted that he had been fully active since the surgery and had not consulted a physician for further care.  The orthopedist stated that X-rays showed moderate cavus type deformity of both feet.  He stated that at the time of the consultation, the only significant evidence of orthopedic pathology he could find was moderate asymptomatic pes cavus deformity of both feet.  He stated that the Veteran's condition had apparently been non-incapacitating and had never required treatment as such.  Also included in the Veteran's STRs is a February 1973 letter by Dr. D.W., the physician who performed the Veteran's December 1971 right foot surgery.  Dr. D.W. stated that the Veteran had done well following surgery and that he saw no reason the Veteran should not be fit for military service.

The Veteran was afforded a VA examination in June 2011.  The examiner related the Veteran's history of a bicycle accident and subsequent right foot surgery and noted the February 1973 letters by a private orthopedist and Dr. D.W.  The examiner stated that the Veteran was born with high arches and hallux valgus deformity, and that the Veteran's father had the same condition.  The examiner noted the Veteran's in-service treatment and discharge for his right foot condition.  He noted the Veteran's report that his left foot began hurting shortly after his right foot in 1974, and that his left knee started hurting about three years prior to the examination.

The examiner stated that the Veteran had the highest foot arches he had ever seen, with his right arch seeming to be higher than the left.  He noted significant hallux valgus deformities with hammertoes from the second to fourth toes on the left foot, and second and third toes on the right foot, with an element of claw foot on both feet.  He diagnosed bilateral severe pes cavus, traumatic arthritis of the right foot, mild degenerative arthritis of the left foot, and hammertoes and claw foot bilaterally.  He also diagnosed degenerative joint disease of the left knee.

The examiner reiterated that the Veteran reported he was born with high arches, with significant pes cavus and hallux valgus deformity.  The examiner stated the Veteran had a condition that pre-existed military service, and that the brief time he spent in the military was certainly not enough to cause any long-term damage.  The examiner stated his opinion that the Veteran, "is less likely than not to have been aggravated by the eight days he spent in the military," and stated that since his service, both feet had progressed to their current condition, which was a "normal progression of time."  The examiner stated that the Veteran never should have been taken into service, based on his high arches alone, since people with high arches are prone to developing significant foot and knee problems.  The examiner also stated that the Veteran's left knee condition was probably secondary to his high arches and foot problem.

Contrary to the June 2011 examiner's findings, Dr. B.H. stated in an August 2011 letter that the Veteran's in-service injury had "potentiated" his old injury.  Dr. B.H. stated his opinion that, "this injury was notably related to the patient's military service," and was "potentiated by the patient's military service."  In addition, in a December 2015 letter, Dr. J.T. at the Sequoia Foot Care Group reported the Veteran's history, including his having high arches as long as he could recall, and having sustained an injury of the right foot and recovering well after surgery.  Dr. J.T. noted the Veteran's report that he began having pain early on in his military service and that the pain has not stopped since, and that although the Veteran reported there was no injury sustained in the military, he stated that his pain began due to the high level of increased activity which he had never before experienced.  Dr. J.T. noted that the Veteran had high arches and rigid feet bilaterally, and that the forefoot was more plantar flexed in comparison to the rear foot, more severely on the right foot than the left.  Dr. J.T. stated that these types of foot conditions are inherently at risk for pain and chronic issues if exposed to increased activities.  He stated it was more than likely that the increased level of activity the Veteran was exposed to in the military was the cause of his foot pain.  He further stated that the Veteran's foot conditions should be recognized by a physician to be more than likely to develop pain and chronic issues, and that the entry physical examination physician failed to acknowledge this condition and what was more than likely to develop if the Veteran was allowed to join the military.  Dr. J.T. stated his belief that the Veteran should have been denied entry to the military.

In addition, another of the Veteran's physicians, Dr. J.Z., an orthopedic surgeon at the Sansum Clinic, stated in May 2011 that the Veteran had a longstanding history of post-traumatic right foot and ankle pain, swelling and stiffness, and noted the Veteran's report that a majority of his weight bearing, push-off, and work was performed by his left lower extremity in an attempt to decrease stress and strain on his right foot.  Dr. J.Z. stated that the Veteran's left knee arthritis and limitation of function may be in part compensatory in nature due to his longstanding right foot and ankle pain, swelling and limitation of function.

The Board notes that although the June 2011 VA examiner found that the Veteran's foot conditions had not been aggravated by his active service, he did not address the question in terms of clear and unmistakable evidence.  For this reason, and due to the conflicting medical evidence described above, the Board finds that a remand for an additional VA examination and opinion concerning the nature and etiology of the Veteran's foot disorders is required.  Moreover, since the Veteran is claiming that service connection is warranted for his left knee disability as secondary to his right foot disability, the left knee claim must be remanded as well. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise, who has not previously examined the Veteran or proffered an opinion in this case, to determine the nature and etiology of all foot disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify all foot disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each foot disorder present during the period of the claim that the examiner believes existed prior to the veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity as a result of service.

With respect to each foot disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

With respect to each left foot disorder present during the period of the claim that the examiner believes was not present during service and is not etiologically related to service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's right foot disability.

In providing the requested opinions, the examiner must consider and discuss the Veteran's competent lay statements to the effect that following his December 1971 right foot surgery, he had no further problems with his feet until basic training in January 1974, and that his right foot pain has persisted ever since.

The examiner must also consider and discuss the August 2011 statement by Dr. B.H. that the Veteran's old injury was "potentiated" by his military service, and the December 2015 statement by Dr. J.T. that foot conditions like the Veteran's are inherently at risk for pain and chronic issues if exposed to increased activities, and it was more than likely the increased level of activity the Veteran was exposed to in the military was the cause of his foot pain.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




